On Petition for a Rehearing.
Elliott, C. J.
In the former opinion, we treated this cáseas within the rule in Myers v. The State, ex rel., 45 Ind. 160, and, notwithstanding appellees’ elaborate argument, we have seen no reason to change our minds. We are satisfied that the principle there approved is a sound one. If children possess an estate, their father and guardian none, and both children and father are'unable to work, the estate of the former may justly be applied to their education and maintenance. It is better that their estate should be used for their education and sup*67port than that they should lack the ordinary comforts of life, or grow up without the important benefit of an education.
The proper way, undoubtedly, is for a guardian to apply to the court for an order directing the use of the money of the ward for his education and maintenance. We are not willing, however, to hold that, because he does not make such an application, he can not, when sued upon his bond, show in defence a just and reasonable application of the money of his ward to that purpose. We think the case of The State, ex rel., v. Clark, 16 Ind. 97, cited in Myers v. The State, ex rel., settles, and rightly settles, the principle that, although no allowance has been made for money so expended, the guardian may, in defence to an action on the bond, avail himself of such expenditures. The case of Haase v. Roehrscheid, 6 Ind. 66, establishes the rule that even a father will be allowed for the education of the child, if he is unable to himself educate it.
In cases where no allowance has been made, the burden is upon the guardian to show the inability of the father to support and educate the child, and the inability of the child to earn its own support, as well as the honest and reasonable use of money for that purpose.
Petition overruled.